Bergan, P. J.
The employer National Airlines, Inc., has its general offices in Miami; hut it has a ticket office and hangar at Idlewild Airport and three ticket offices in Manhattan. Ticket agents, reservation clerks and baggage handlers employed at Idlewild and at the Manhattan offices are members of a union; airplane mechanics and cleaners employed at the Idlewild hangar are members of another union. For convenience we will refer to the first group collectively as “ clerks ”.
The contract between the employer and the clerks’ union expired on April 1, 1957; negotiations were continued for a long period, and on September 18 and 19 a number of clerks employed in the Idlewild office discontinued work or failed to report for work. These stoppages were not authorized by the union.
*173Their duties were carried on by supervisory personnel and executives. The clerks in the Manhattan offices continued to work; some of the Idlewild clerks attempted to return to work in the afternoon of September 19, but were not allowed to do so by the employer.
The airline continued to operate, but between September 20 and September 22 clerks of the employer at Miami, Jacksonville, Tampa and New Orleans stopped work; and thereupon the employer discontinued all its operations and furloughed its clerks and hangar personnel.
The problem presented is whether the clerks at Idlewild, the clerks in the Manhattan offices and the mechanics and other hangar workers at Idlewild thus lost their employment within the terms of the statute so as to disqualify them for unemployment insurance benefits. A claimant is not entitled to benefits if he lost employment “because of” and “industrial controversy in the establishment in which he was employed ’ ’ (Unemployment Insurance Law, § 592, subd. 1 [Labor Law art. 18]).
The appellant Industrial Commissioner ruled that all three groups fell within the terms of the statutory disqualification. On review the Unemployment Insurance Appeal Board has in part reversed the Commissioner’s determination to hold that the Manhattan clerks are entitled to benefits, but that the Idle-wild clerks and the hangar workers are not entitled to benefits. The Commissioner, the employer, and the claimants appeal respectively from adverse portions of this determination.
We are of opinion the Manhattan clerks did not lose their employment “because of” an industrial controversy “in the establishment in which” they were employed; and that the Appeal Board was right in its decision in this respect.
The word £ ‘ establishment ’ ’ is not refined in its statutory usage by contextual words. It seems certain, however, the Legislature did not mean by “ establishment” the whole compass of a large employer’s business institution where it operates in differently localized components. The word £ £ establishment ” has strong local connotations. In common use it often denotes a store or mercantile place of business.
An industry with many local units may have many “ establishments ’ ’ within the statutory language as we read it. An industrial controversy in one such localized place, affecting employment in another localized place in such an industry is not in the same establishment. (Matter of Machcinski [Ford Motor Co.], 277 App. Div, 634.)
*174This emphasis on location as having important relationship to the term “ establishment” was further developed in Matter of Lasher (Bethlehem Steel Co.) (279 App. Div. 505) for there the industrial controversy existed in a different division of the employer’s business, the fabrication of steel, than that in which the claimant was engaged, the erection of steel buildings. It happened that the employer was erecting an addition to its own fabricating plant, but because the claimant would not cross the picket line at that plant he was held ineligible for benefits.
Thus it is to be seen that both Machcinski and Lasher, reaching different results, converge on the controlling nature of the localized site of controversy and of resulting unemployment. Matter of Wentworth (Catherwood) (10 A D 2d 504), represents another aspect of an essentially similar problem.
It will be assumed that the unemployment of the Manhattan clerks arose because of the work stoppage of the Idlewild clerks; because this work stoppage on September 18 and 19 led consequently and quickly to the further work stoppages in southern cities and to the termination of the employer’s operations.
Although clerks in both places were members of the same union, the Manhattan clerks continued to work and, as we have seen, the proof is that the union did not call a strike or direct the Idlewild clerks to discontinue work. (Matter of Wittlaufer [Ferguson Elec. Constr. Co.], 277 App. Div. 805.)
An airline is an integrated operation with interdependent units; but so was the motorcar company in MaohcinsM. Miami and Idlewild and Manhattan are close together in the business of communicating airline reservations; but they are different geographic work locations; and time and space between them are matters of degree. Manhattan and Idlewild are, in our view of the ease sufficiently different not to be treated as the same “ establishment ”.
Nor is the hangar at Idlewild, which in a large airport has relatively large spatial separation from the ticket offices in the same establishment either in the identity of workplace or in the nature of the activity of the employees who there lost employment following the controversy which began in the ticket offices and spread to other offices. (Cf. Matter of Wittlaufer, supra.)
The loss of employment by the Idlewild clerks themselves was the result of a controversy which began directly in the establishment in which they worked and burgeoned out elsewhere and the Commissioner and Appeal Board are right in their ruling of disqualification of these workers.
The determination of the Unemployment Insurance Appeal Board should be affirmed in respect of the Idlewild and Man*175liattan clerks; and reversed in respect of the Idlewild hangar employees, without costs, and the orders to be entered should be settled on notice.